
      
        FEDERAL COMMUNICATIONS COMMISSION
        47 CFR Part 73
        [DA 10-754; MB Docket No. 10-81; RM-11600]
        FM Table of Allotments, Fairbanks, Alaska
        
          AGENCY:
          Federal Communications Commission
        
        
          ACTION:
          Proposed rule.
        
        
          SUMMARY:
          This document sets forth a proposal to amend the FM Table of Allotments. The Commission requests comment on a petition filed by Educational Media Foundation proposing the allotment of FM Channels 224C2 and 232C2 as the thirteenth and fourteenth local service at Fairbanks, Alaska. Both stations can be allotted at Fairbanks in compliance with the Commission's minimum distance separation requirements with a site restriction of 9.4 km (5.9 miles) north of Fairbanks, at 64-55-20 North Latitude and 147-42-49 West Longitude. Concurrence in the allotments by the Government of Canada is required because the proposed allotments are located within 320 kilometers (199 miles) of the U.S.-Canadian border. See Supplementary Information infra.
        
        
          DATES:
          The deadline for filing comments is 30 days following publication in the Federal Register. Reply comments must be filed on or before 15 days following the deadline for initial comments.
        
        
          ADDRESSES:
          Federal Communications Commission, 445 12th Street, S.W., Washington, DC 20554. In addition to filing comments with the FCC, interested parties should serve counsel for petitioner as follows: Karen A. Ross, Esq., David D. Oxenford, Esq., Davis Wright Tremaine LLP, 1919 Pennsylvania Avenue, N.W., Suite 200, Washington, D.C. 20006.
        
        
          FOR FURTHER INFORMATION CONTACT:
          Deborah A. Dupont, Media Bureau, (202) 418-2180.
        
      
      
        SUPPLEMENTARY INFORMATION:
        This is a synopsis of the Commission's Notice of Proposed Rule Making, MB Docket No. 10-81, adopted April 30, 2010, and released May 3, 2010. The full text of this Commission decision is available for inspection and copying during normal business hours in the FCC Reference Information Center (Room CY-A257), 445 12th Street, S.W., Washington, D.C. 20554. The complete text of this decision may also be purchased from the Commission's copy contractor, Best Copy and Printing, Inc., 445 12th Street, SW, Room CY-B402, Washington, DC, 20554, (800) 378-3160, or via the company's website, www.bcpiweb.com. This document does not contain proposed information collection requirements subject to the Paperwork Reduction Act of 1995, Public Law 104-13. In addition, therefore, it does not contain any proposed information collection burden “for small business concerns with fewer than 25 employees,” pursuant to the Small Business Paperwork Relief Act of 2002, Public Law 107-198, see 44 U.S.C. 3506 (c)(4). 
        The Provisions of the Regulatory Flexibility Act of 1980 do not apply to this proceeding. Members of the public should note that from the time a Notice of Proposed Rule Making is issued until the matter is no longer subject to Commission consideration or court review, all ex parte contacts are prohibited in Commission proceedings, such as this one, which involve channel allotments. See 47 CFR 1.1204(b) for rules governing permissible ex parte contacts.
        For information regarding proper filing procedures for comments, see 47 CFR 1.415 and 1.420.
        
          List of Subjects in 47 CFR Part 73
          Radio, Radio broadcasting.
        
        
          For the reasons discussed in the preamble, the Federal Communications Commission proposes to amend 47 CFR part 73 as follows:
          
            PART 73—RADIO BROADCAST SERVICES
          
        
        1. The authority citation for Part 73 continues to read as follows:
        Authority: 47 U.S.C. 154, 303, 334, 336.
        
          § 73.202
          [Amended]
          2. Section 73.202(b), the Table of FM Allotments under Alaska, is amended by adding Channels 224C2 and 232C2 at Fairbanks.
        
        
          
          Federal Communications Commission.
          John A. Karousos,
          Assistant Chief, Audio Division, Media Bureau.
        
      
      [FR Doc. 2010-11965 Filed 5-18-10; 8:45 am]
      BILLING CODE 6712-01-S
    
  